UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4540


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KELVIN JEROD HOLMAN, a/k/a J-Five,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:04-cr-00964-MBS-2)


Submitted:   December 6, 2010             Decided:   January 12, 2011


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Stacey D. Haynes, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kelvin    Jerod     Holman          appeals         the     360-month          sentence

imposed after we vacated his original sentence and remanded to

the     district       court    with     instructions              to    apply       the      factors

outlined in U.S. Sentencing Guidelines Manual § 3B1.1 cmt. n.4

(2007), to determine whether his role in the offense warranted

the     two-level       enhancement           to       his     offense        level.            United

States v.       Holman,         354      F.        App’x        791        (4th      Cir.        2009)

(unpublished).           On appeal, Holman contends that the district

court     plainly       erred      by     denying            him     the      opportunity         for

allocution at the resentencing hearing.                              Finding no reversible

error, we affirm.

               Because     Holman        did       not       object      to    the       denial     of

allocution in the district court, we review for plain error.

United States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007);

see United States v. Olano, 507 U.S. 725, 732 (1993) (detailing

plain     error        standard).              “Before         imposing            sentence,      the

[district] court must . . . address the defendant personally in

order     to    permit     the        defendant          to        speak      or     present       any

information       to    mitigate        the        sentence.”            Fed.       R.    Crim.    P.

32(i)(4)(A)(ii).           Even       when         the   defendant            is    permitted      to

allocute at his original sentencing hearing, “he ha[s] a renewed

right to allocute at resentencing.”                          Muhammad, 478 F.3d at 250.

Here,     while    both        counsel    had          ample       opportunity           to    present

                                                   2
argument, the district court did not give Holman the opportunity

to allocute during the resentencing hearing; thus, the court

committed plain error.       See id. at 249-50.

          Our finding of plain error does not, however, end the

inquiry; we must next assess whether the error affected Holman’s

substantial rights.         Olano, 507 U.S. at 732.              “[A] defendant

[is] not prejudiced by the denial of allocution when there was

no possibility that he could have received a shorter sentence.”

Muhammad, 478 F.3d at 249.              If, however, we can identify a

ground on which a lower sentence might have been based, we may

notice the error.       See United States v. Cole, 27 F.3d 996, 999

(4th Cir. 1994) (“When . . . the possibility remains that an

exercise of the right of allocution could have led to a sentence

less than that received, . . . fairness and integrity of the

court proceedings would be brought into serious disrepute were

we to allow the sentence to stand.”).

          Upon review, we conclude that Holman has failed to

demonstrate    that    he   was   prejudiced     by   the   district    court’s

failure   to      permit    him   the       opportunity     to    allocute   at

resentencing. *       Accordingly,   we      affirm   the   district    court’s

     *
       To the extent Holman asserts that he should have been
allowed to present to the district court evidence of mitigation
unrelated to the role enhancement, the mandate rule precluded
the district court from considering such evidence.   See United
States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).


                                        3
judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4